Citation Nr: 0910774	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected brain syndrome associated with brain trauma and 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to July 30, 2002, and as 50 percent 
disabling from July 30, 2002.

2.  Entitlement to an increased evaluation for service-
connected panhypopituitarism, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA), in Los Angeles, California.  The Board 
has remanded this matter several times.  In April 2000, the 
Board remanded the claims for additional development.  In 
December 2005, the Board remanded this matter to afford the 
Veteran his requested hearing before the Board, which was 
held in July 2006.  In May 2007, the Board remanded this 
matter for additional medical inquiry.  And then, in October 
2008, the Board again remanded this matter for an additional 
Board hearing held by the undersigned in January 2009.  VA 
offered a new hearing to the Veteran because the Judge who 
conducted the July 2006 hearing is not currently employed by 
the Board.  


FINDINGS OF FACT

1.	The medical evidence of record indicates that the 
Veteran's service-connected brain disorder was productive of 
occasional and intermittent mild impairment prior to August 
9, 2000.    

2.	The medical evidence of record indicates that the 
Veteran's brain disorder has caused severe impairment of 
social and industrial adaptability since August 9, 2000.   

3.	The medical evidence of record indicates that the 
Veteran's service-connected panhypopituitarism was well 
controlled by his medication prior to November 21, 2007.   

4.	The medical evidence of record does not preponderate 
against the Veteran's claim for increase for his 
panhypopituitarism in that the evidence indicates muscle 
weakness, mental disturbance, and weight gain since November 
21, 2007.     


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 30 
percent, for the Veteran's service-connected brain syndrome 
associated with brain trauma and PTSD, had not been met prior 
to August 9, 2000.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 
C.F.R. §§ 4.124a, 4.130, 4.132 (as in effect prior to 
November 7, 1996), and 4.124a, 4.130 (2008).

2.	The criteria for a disability evaluation of 70 percent, 
for the Veteran's service-connected brain syndrome associated 
with brain trauma and PTSD, have been met from August 9, 
2000.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 
4.124a, 4.130, 4.132 (as in effect prior to November 7, 
1996), and 4.124a, 4.130 (2008).

3.	The criteria for a disability evaluation in excess of 10 
percent, for the Veteran's service-connected 
panhypopituitarism, had not been met prior to November 21, 
2007.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. § 
4.119 (as in effect prior to June 6, 1996), and 4.119 (2008).

4.	The criteria for a disability evaluation of 60 percent, 
for the Veteran's service-connected panhypopituitarism, have 
been met from November 21, 2007.  38 U.S.C.A. § 1155 (West 
1991 & 2002); 38 C.F.R. § 4.119 (as in effect prior to June 
6, 1996), and 4.119 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in June 2004 
and May 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the Veteran of the evidence needed 
to substantiate his claims, and of the elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide a notification letter to the 
Veteran until after the initial adjudication of his increased 
rating claims in February 1994.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  
And, though VA provided the Veteran with general notification 
on disability evaluations in the May 2007 letter, VA has not 
provided the Veteran with a particular notification letter 
detailing the disability criteria at issue in his increased 
rating claims for brain syndrome and panhypopituitarism.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely and 
incomplete notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  First, as will be noted below, the 
Veteran's increased rating claims will be granted in part by 
this decision.  As such, when this matter is returned to the 
RO, any notice defect with regard to the rating criteria will 
be addressed when effectuating the awards.  Second, the Board 
notes that VA provided the Veteran with the relevant rating 
criteria here in the May 1996 Statement of the Case (SOC), 
and the several Supplemental SOCs (SSOCs) dated between April 
1997 and February 2008.  Third, the February 2008 SSOC 
amounts to a full readjudication of the Veteran's claims 
following effective notice in the previous SOC and SSOCs.  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds the untimely and incomplete notice to be harmless 
error in this matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

The Veteran has been service connected for a traumatic brain 
injury since a March 1972 rating decision.  In an August 1982 
rating decision, the RO service connected the Veteran for 
panhypopituitarism, also due to the in-service traumatic 
brain injury.  

In May 1992, the Veteran claimed increased ratings for these 
disorders.  At that time, the Veteran had been rated as 30 
percent disabled from June 1982 for his brain injury, and 10 
percent disabled from August 1981 for panhypopituitarism.  In 
a February 1994 rating decision, the RO denied the Veteran's 
increased rating claims.  The Veteran appealed, and in April 
2000, the Board remanded the claims for additional 
development.

In February 2003, the RO increased the rating for the brain 
injury (recharacterized as "chronic brain syndrome 
associated with brain trauma and post-traumatic stress 
disorder") to 50 percent, effective from July 30, 2002.  As 
that increase did not constitute a full grant of the benefit 
sought, the increased rating issue has remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In its 
February 2003 decision, the RO continued the 10 percent 
rating for panhypopituitarism.  As indicated earlier, this 
case was thereafter remanded three times to afford the 
Veteran his requested Board hearings, and to conduct 
additional medical inquiry.  

In this decision, the Board will assess whether ratings in 
excess of 30 and 10 percent are warranted from May 19, 1991 
(one year prior to the date of the Veteran's May 1992 claims 
for increase) at any time during the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings); see also 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The Board addresses the Veteran's two increased rating claims 
separately below. 

A.  Service-connected Brain Syndrome Associated with Brain 
Trauma and PTSD

The RO has rated the Veteran's service-connected brain 
syndrome under Diagnostic Code (DC) 8045-9304.  In the 
assignment of DC numbers, hyphenated diagnostic codes may be 
used.  The number assigned to the residual condition on the 
basis of which the rating is determined will generally 
represent injuries.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  

Diagnostic Code 8045 addresses brain disease due to trauma.  
This provision directs VA to evaluate brain disorders under 
the DC that specifically deals with the symptoms caused by 
the traumatic brain injury.  See 38 C.F.R. § 4.124a.  Given 
the neurological and psychological manifestations resulting 
from the Veteran's injury, this disorder is rated under DC 
9304, which addresses dementia due to head trauma.  See 
38 C.F.R. § 4.130.  

VA has already found a 30 percent rating warranted from June 
1982, and a 50 percent rating warranted from July 2002.  As 
such, the Board has sought evidence of record that would 
warrant a rating increase in excess of 30 percent from May 
1991 (one year prior to the Veteran's claim for increase on 
appeal), or an increase in excess of 50 percent from July 
2002.  

In addressing the evidence in this matter, the Board notes 
that the rating criteria under DC 9304 changed in November 
1996, since the Veteran filed his increased rating claim in 
May 1992.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where a regulation changes after the claim 
has been filed and before the administrative process has been 
concluded, the version most favorable to the Veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (Apr. 10, 2000).  Accordingly, the Board will consider 
both sets of criteria in evaluating the Veteran's claim here.      

Under the older criteria of DC 9304 ratings of 50, 70, and 
100 percent were authorized above 30 percent for organic 
mental disorders.  A 50 percent rating was for assignment 
where considerable impairment of social and industrial 
adaptability was shown.  A 70 percent rating was for 
assignment where severe impairment of social and industrial 
adaptability was shown.  And a 100 percent rating was 
warranted if the medical evidence indicated impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  See 38 C.F.R. § 4.132 (1996).

As the RO ultimately (in its February 2003 rating decision) 
considered the Veteran's PTSD in evaluating the service-
connected brain syndrome, the Board has also reviewed the 
older criteria for rating PTSD, which also changed in 1996.  
Under the older criteria rating psychoneurotic disorders such 
as PTSD, a 50 percent evaluation was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132 (1996).

The revised rating criteria, effective November 1996, provide 
for the evaluation of dementia due to head trauma, under a 
General Rating Formula for Mental Disorders, which takes into 
account the objective signs and manifestations of a 
psychiatric disorder for rating purposes.  Ratings in excess 
of 30 percent consist of 50, 70, and 100 percent evaluations 
as well.  

Under the newer criteria of DC 9304, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9304.

Under the revised DC 9304, a 70 percent rating for PTSD is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is authorized under the revised DC 
9304 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9304.

Again, as VA has already found a 30 percent rating warranted 
here, the Board has limited its analysis to whether a rating 
higher than 30 percent was warranted prior to July 2002, and 
whether a rating is warranted in excess of 50 percent after 
July 2002.  In doing so, the Board has found that a rating in 
excess of 30 percent was unwarranted prior to August 9, 2000.  
But from that date, the medical evidence indicates that a 70 
percent rating has been warranted.  The medical evidence of 
record dated since then shows that the Veteran's mental 
disorder causes severe impairment of social and industrial 
adaptability.  See 38 C.F.R. § 4.132 (1996).

	Medical Evidence

The medical evidence of record dated since May 1991 consists 
of VA treatment records, several VA compensation examination 
reports, and three private treatment reports dated in April 
2007.    




	Prior to August 9, 2000

In an August 1993 VA compensation examination report 
evaluating the Veteran's thyroid, the Veteran reported that 
he had been feeling depressed, fatigued, easily angered, and 
that he "didn't want to do anything."  But the examiner 
reported that these symptoms "cleared" with treatment the 
Veteran underwent for his service-connected 
panhypopituitarism.  The examiner reported the Veteran as 
feeling well at the time of the examination.  The examiner 
described the Veteran as alert, noted that he responded well 
to conversation, and noted that he did not appear to be 
severely depressed.  

In another August 1993 VA compensation examination report, 
testing of the Veteran's mental status indicated dementia due 
to the Veteran's difficulty with memory.  But the examiner 
noted that orientation, attention, immediate recall, 
calculations, similarities, construction, copying, and 
information were all normal.  

In a December 1995 VA mental disorders compensation 
examination report, the examiner noted the Veteran's 
subjective complaints of anger, short tempter, inability to 
accept criticism, nightmares, intrusive memories, and 
avoidance behavior of people.  The Veteran indicated minimal 
vigilance and minimal startle response.  

The examiner found the Veteran fully oriented, with 
appropriate mood, affect, thought content, intact judgment 
and insight, and with a good memory for recent events.  The 
examiner found the Veteran without suicidal or homicidal 
ideations, without depressive symptoms, and without 
delusions, hallucinations, or ideas of reference.  And the 
examiner noted that the Veteran had then been working part 
time at a car rental agency.  

But the examiner noted the Veteran with a blunt and 
constricted affect.  And the examiner stated that the Veteran 
manifested minimal-mild PTSD symptoms.  The examiner assigned 
the Veteran a Global Assessment of Functioning (GAF) score of 
70.  

A January 1996 VA neurology examination report noted the 
complaints of the Veteran, and of his spouse, that the 
Veteran easily gets angry and is "a little short of 
memory."  But the examiner found the Veteran with a normal 
neurological examination based on a mental status test.  A 
February 1996 VA compensation examination report, which 
reflects an evaluation of the Veteran's thyroid, reported the 
Veteran as alert, oriented, without fatigue or nervous 
problems.  

The Veteran underwent a November 1998 VA mental disorders 
compensation examination.  The report of this exam noted the 
Veteran's reported anger, tendency to isolate, difficulty 
with comprehension, and frustration with his current 
employment as a full-time security guard.  But the examiner 
found the Veteran as fully oriented, cooperative, coherent, 
clear, logical, congruent, with a normal mood, with good 
concentration, with an intact memory, and with intact 
judgment.  The examiner noted no sleep disturbances or 
impairment, no perceptual or conceptual disturbances, and 
stated that there was no thought content suggestive of 
obsessive, ritualistic behavior or panic attacks, or of 
impaired impulse control.  The examiner diagnosed the Veteran 
with mild PTSD characterized by minimal, transient, and 
intermittent symptoms.  He assigned the Veteran a GAF score 
of 75.  

In a December 1998 VA neurology examination report, it is 
noted that the Veteran reported anger that concerns him.  He 
noted that he worked full time as a security guard.  He 
reported his memory as "so-so."  After cognitive testing, 
the examiner found the Veteran as essentially normal 
cognitively and neurologically.  

Following the Board's April 2000 remand, the Veteran again 
underwent VA compensation examination.   

In July 2000, the Veteran underwent compensation examination 
for his neurological disorders.  The examiner noted 
"evidence of mild persidua of traumatic injury consisting in 
mild upper motor neuron signs[.]"  This examiner stated that 
the full range of cognitive and emotional deficits "can best 
be determined by psychological testing[.]"  

In August 2000, the Veteran underwent compensation 
examination for mental disorders.  The Veteran reported 
depression, irritability, anger, fatigue, a lack of 
concentration, poor memory, and poor comprehension.  The 
examiner found the Veteran as oriented, alert, punctual, 
euthymic, organized, lucid, coherent, with an appropriate 
affect, and normal speech.  The examiner found no evidence of 
a thought disorder, of a sleep disorder, or of suicidal and 
homicidal ideations.  The examiner noted that the Veteran 
continued in his full time employment as a security guard.  
But the examiner also noted that the Veteran had difficulty 
with his concentration, his memory, and his language 
function.  The examiner assigned the Veteran a GAF score of 
70, and stated that the Veteran had mild symptoms.  

	From August 9, 2000

The VA neurologist who conducted the July 2000 examination 
then added an addendum report to the record, dated on August 
9, 2000.  The Board finds this addendum to be the compelling 
evidence of record that an increase to 70 percent is 
warranted here due to the severe impairment of social and 
industrial adaptability caused by the service-connected brain 
disorder.  See 38 C.F.R. § 4.132 (1996).  After reviewing the 
August 2000 mental disorders compensation examination report, 
this examiner stated that, as a result of the Veteran's 
injury, he had "a disorder of language and memory-related 
language with performance in either the impaired memory or 
low normal range in those functions."  He stated that the 
July and August 2000 examinations demonstrated "cognitive 
emotional and physical deficits."  He characterized each of 
the symptoms as mild, but stated that the disorders would 
interfere with the Veteran's ability to "pursue his maximal 
potential[.]"  Of particular significance, he stated that 
"the accumulative affect would tend to make the Veteran less 
and less competitive in the job market and consequently being 
asked to keep up with an average level of demands when his 
actual capabilities are below average; and particularly when 
the capabilities in the areas of language and communication 
are below average, would tend to put him at somewhat of a 
disadvantage and pose a strain."    

The Veteran again underwent VA neurology examination in 
September 2002.  This examiner noted the Veteran's complaints 
of worsening memory, poor speech, and explosive anger.  And 
the Veteran again underwent VA mental disorders compensation 
examination in November 2002.  The examiner noted the Veteran 
as oriented, and euthymic with an appropriate affect.  But 
the examiner noted that testing found the Veteran with an 
impaired attention span, with an impaired working memory, 
with impaired visual perceptual functioning, with impaired 
memory recognition performance, and with slow cognitive 
processing speed.  

Pursuant to another remand for additional medical inquiry, 
the Veteran underwent another VA neuropsychology compensation 
examination in June 2007.  This examiner again noted that the 
Veteran was oriented, coherent, with a good mood and 
appropriate affect.  And he noted the Veteran's continued 
full-time employment as a security guard.  But, again, 
neuropsychological testing revealed substantial deficits in 
the Veteran's brain functioning.  The testing indicated 
significant impairment with the Veteran's memory, attention 
span, perceptual functioning, and cognitive processing speed.  
This examiner assigned a GAF score of 60.  

In November 2007, the Veteran underwent a VA endocrine 
compensation examination.  The report provided details 
regarding the Veteran's panhypopituitarism.  But the report 
did offer relevant information for this particular claim.  
The examiner noted that the Veteran had episodes of anger and 
subsequent amnesia that are likely seizure equivalent and 
related to the service-connected brain disease.  

The Veteran underwent VA neurology compensation examination 
in December 2007.  The examiner noted the Veteran as slow, 
but then proceeded to find, most likely, the Veteran has no 
specific deficits in relation to his head trauma, and that 
limitations in regard to head trauma are not evident.  

The record also contains private hospital reports dated in 
April 2008.  These reports indicate that the Veteran had 
recently failed to return home following his work shift, and 
was later found naked in his automobile, experiencing 
diarrhea.  The report indicated that the Veteran had 
experienced amnesia that night, and was not sure how he got 
into his vehicle.  The physician noted the Veteran's history 
of seizures, and characterized the Veteran's episode as 
multifactorial, and likely related to his "acute renal 
failure[.]"  

	Analysis 

Based on the totality of this evidence, the Board finds that 
a rating in excess of 30 percent is not warranted prior to 
August 9, 2000.  The evidence prior to that date indicates 
that the Veteran experienced mild symptoms associated with 
his brain disorder.  But, a 70 percent rating is warranted 
from August 9, 2000.  The VA neurologist's opinion of that 
date demonstrates that, though each of the Veteran's several 
symptoms indicates mild to moderate impairment respectively, 
collectively, these symptoms cause the Veteran severe 
impairment of social and industrial adaptability.  See 38 
C.F.R. § 4.132 (1996).  The medical evidence dated after 
August 9, 2000 (to include the December 2007 VA report that 
found the Veteran mainly asymptomatic, and the April 2008 
private reports that show the Veteran's amnesiac breakdown) 
does not preponderate against this finding.   As such, a 
rating in excess of 30 percent is not warranted prior to 
August 9, 2000.  But, from that date, a rating of 70 percent 
is warranted.  

The Board finds a 100 percent rating unwarranted for the 
service-connected brain syndrome, however.  The Veteran's 
impairment cannot be described as "total."  As indicated 
since the early 1990s, the Veteran has been employed as a 
security guard.  Though the record shows that the Veteran is 
not pleased with this work, and that he earns little money, 
it is nevertheless clear in the record that the Veteran is 
employed and employable.  Moreover, the medical reports of 
record consistently demonstrate that, though impaired by his 
brain disorder, the Veteran is logical, oriented, coherent, 
and is not delusional.  See 38 C.F.R. §§ 4.130, 4.132 (1991) 
(2008).    

In summary, the Board finds a 70 percent rating warranted 
from August 9, 2000 for service-connected brain syndrome 
associated with brain trauma and PTSD.  See Hart, supra.  But 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to August 9, 2000, or in excess of 
70 percent after that date.  See AB, supra.  The benefit-of-
the-doubt rule does not apply therefore to any claim for an 
additional increase beyond that granted in this decision.  As 
such, any such claim for increase must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Service-connected Panhypopituitarism 

In this matter, the RO has rated the Veteran's service-
connected panhypopituitarism under DC 7909-7903.  See 38 
C.F.R. § 4.27 (2008).  Diagnostic Code 7909 addresses 
hypopituitarism (diabetes insipidus).  Diagnostic Code 7903 
addresses hypothyroidism.  See 38 C.F.R. § 4.119.  

VA has already found a 10 percent rating warranted from 
August 1981.  As such, the Board has sought evidence of 
record that would warrant a rating in excess of 10 percent 
from May 1991 (one year prior to the Veteran's claim for 
increase on appeal) under either DC 7909 or DC 7903, or both.  
In addressing the evidence in this matter, the Board notes 
that this rating criteria has also changed since May 1992.  
These criteria, which pertain to disorders of the endocrine 
system, were amended effective June 6, 1996.  See 61 Fed. 
Reg. 20,446 (May 7, 1996).  Accordingly, the Board will 
consider both sets of criteria in evaluating the Veteran's 
claim here.  See Karnas, supra.        

The ratings in excess of 10 percent, under the former and 
revised criteria, range from 20 to 100 percent.  

Under the former criteria of DC 7909, a 20 percent rating was 
warranted for hypopituitarism (diabetes insipidus) with 
polyuria and polydipsia.  A 40 percent rating was warranted 
for moderately severe symptoms with polyuria with increase in 
urinary chlorides, etc.  A 60 percent rating was warranted 
for severe diabetes insipidus manifested by excessive thirst 
with intake of water and polyuria with dehydration with 
increased serum osmality >295 mOsm/kg with decreased urine 
osmality <38 mOsm/kg.  A 100 percent rating was warranted for 
pronounced diabetes insipidus with excessive thirst with 
intake of water and severe polyuria with episodes of syncope, 
systolic and diastolic blood pressure below normal, requiring 
parenteral replacement therapy.  See 38 C.F.R. § 4.119, DC 
7909 (1991).  

Under the former criteria of DC 7903, hypothyroidism was 30 
percent disabling when moderately severe, sluggish mentality 
and other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assay).  It was 60 percent disabling when severe, the 
symptoms under "pronounced" somewhat less marked, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assay).  And it was 100 percent disabling when 
pronounced, with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assay), sluggish mentality, sleepiness, and slow 
return of reflexes.  See 38 C.F.R. § 4.119, DC 7903 (1991).  

Under the revised criteria of DC 7909, a rating of 20 percent 
is assigned for hypopituitarism (diabetes insipidus) with 
evidence of polyuria with near-continuous thirst.  A rating 
of 40 percent is assigned for polyuria with near-continuous 
thirst and one or more episodes of dehydration in the past 
year not requiring parenteral hydration.  A rating of 60 
percent is assigned for polyuria with near-continuous thirst 
and one or two documented episodes of dehydration requiring 
parenteral hydration in the past year.  A rating of 100 
percent is assigned for polyuria with near-continuous thirst 
more than two documented episodes of dehydration requiring 
parenteral hydration in the past year.  See 38 C.F.R. 
§ 4.119, DC 7909 (2008).    

And under the revised criteria of DC 7903, a 30 percent 
rating is warranted for hypothyroidism when there are 
symptoms of fatigability, constipation, and mental 
sluggishness.  A 60 percent rating may be assigned when there 
are symptoms of muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is warranted when symptoms 
include cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7903 
(2008).    

Again, as VA has already found a 10 percent rating warranted 
here, the Board has limited its analysis to whether a rating 
higher than 10 percent has been warranted during the appeal 
period (i.e., since May 1991).  In doing so, the Board has 
found that a rating in excess of 10 percent was not warranted 
prior to November 21, 2007.  But from that date, the medical 
evidence indicates that a 60 percent rating has been 
warranted.  The medical evidence of record dated since then 
shows that the Veteran's panhypopituitarism causes muscle 
weakness, mental disturbance, and weight gain.  See 38 C.F.R. 
§ 4.119, DC 7903 (2008).  

	Medical Evidence 

The medical evidence of record dated since May 1991 consists 
of VA treatment records, several VA compensation examination 
reports, and the private treatment reports of April 2004.  

	Prior to November 21, 2007

An August 1993 VA compensation examination report found the 
Veteran euthyroid as a result of medication use for 
panhypopituitarism.  The examiner noted that the Veteran used 
hydrocortisone daily, depo-testosterone, intramuscularly 
every three weeks, levothyroxine daily, and DDAVP, two sprays 
for each nostril, daily, for control of anti-diuretic hormone 
deficiency.  The examiner noted that the Veteran reported to 
feeling well, and that his disease was in remission.   

A February 1996 VA compensation examination report indicates 
that the Veteran reported no cold or heat intolerance, that 
his weight had been stable, that he does not have excessive 
thirst.  The report did note nocturia three times, some 
fatigability, and some skin eruption on his hands.  But the 
Veteran reported to feeling generally well, and the examiner 
found the Veteran as alert and clinically euthyroid, with 
normal blood pressure and a normal heart rate.  

A December 1998 VA compensation examination report indicates 
that the Veteran denied any change in symptomatology since 
his February 1996 examination.  The Veteran did report 
continued fatigue.  But he reported no excessive thirst or 
urination, no cardiovascular problems, no gastrointestinal 
symptoms, no headaches or vision problems, no weight 
instability.  On examination, the examiner noted no myxedema, 
no muscle weakness, noted normal vital signs, and noted the 
Veteran as alert and oriented.  The examiner also noted 
essentially normal lab results reflecting studies of the 
Veteran's urine and blood.  

VA treatment records dated between November 2000 and June 
2006 detail the Veteran's treatment for panhypopituitarism.  
These records show that, until 2004, the Veteran denied 
incontinence, excessive thirst or urination, headaches, 
diplopia, fevers, and heat/cold intolerance.  In multiple 
examinations, the examiner found no edema, and normal pulse 
and blood pressure.  These records reflect the Veteran's 
statements that he felt well.  

But, in VA treatment records dated in February 2004, poor 
compliance with synthroid and testosterone medication is 
noted.  And in records dated in March 2004, it is indicated 
that laboratory results showed "problems with medical 
compliance[.]"  The Veteran's treating physician stated that 
he did not understand the Veteran's "recent non-
compliance."  The examiner then noted the Veteran as 
clinically hypothyroid with hoarse voice and slow mentation.  
And noted that the Veteran admitted to occasionally 
forgetting his DDAVP, which results in occasional polyuria.  

VA treatment records dated between July 2004 and October 2004 
indicate that the Veteran stated that he was taking his 
medication as prescribed, and that he denied fatigue, 
lightheadedness with standing, reduced libido, changes in 
bowel movements, constipation, polyuria, polydipsia, 
polyphalgia, or muscle weakness.  The Veteran did indicate 
weight gain, and did indicate some cold intolerance, and 
headaches from heat.  

In October 2004, a physician indicated that the weight gain 
and cold intolerance may be related to hypothyroidism.  And 
beginning in October 2004, VA treating personnel noted the 
Veteran as appearing clinically hypothyroid and hypogonadal.  
One examiner noted the Veteran with thick course skin and 
with sluggish reflexes and problematic lab results.  And VA 
treatment records  from October 2004 to September 2005 
indicate that the Veteran "continued" to be non-compliant 
with his prescription medication regimen for 
panhypopituitarism.  

In a September 2005 VA treatment record, a VA physician 
described the Veteran as "much more compliant" with his 
medication treatment program, and described the Veteran as 
"stable."  But December 2005 to June 2006 treatment records 
indicate non-compliance again, and state that the Veteran had 
increased thirst, urination, and nocturia.    

	From November 21, 2007

The Veteran again underwent VA compensation examination on 
November 21, 2007.  The examiner noted in his report that the 
Veteran had a normal pulmonary examination and had normal 
blood pressure.  But the examiner also noted that magnetic 
resonance imaging (MRI) indicated marked hypoplastic 
pituitary with a small pituitary stalk.  The examiner noted 
the Veteran's complaints that he feels sluggish "all the 
time[,]" that he uses a cane for right side weakness, that 
he experiences episodes of anger and mood swings, and that he 
has memory difficulties.  The Veteran stated that, when he 
forgets to use his medication, he urinates at night 
frequently and feels excessively thirsty.  The Veteran noted 
diarrhea and constipation approximately once per month.  The 
examiner noted a pulse of 56.  He noted moist skin, with 
normal hydration, but noted a darkening of the skin over the 
Veteran's forearms.  He noted smaller than average testes, 
and pubic hair distribution of a feminine type.  The examiner 
noted muscle weakness in the Veteran's grip and legs.  And 
the Veteran's lab work indicated readings that were below 
normal.  

In his opinion, the November 2007 examiner found the 
Veteran's mood swings, lethargy, muscle weakness, anger, 
amnesia episodes, and sluggishness related to his 
panhypopituitarism.  The examiner found that these symptoms 
affected the Veteran's home and work situations.  

Finally, the Board again notes the April 2008 private 
hospital reports noting the Veteran's diarrhea, amnesia, 
mental disturbance, and speculation that the incident was 
related to the Veteran's "acute renal failure[.]"  




	Analysis

The Board has reviewed the medical evidence of record 
pertaining to the Veteran's service-connected 
panhypopituitarism.  And the Board finds that a rating in 
excess of 10 percent would not be warranted under either the 
former or the revised DC 7909.  These provisions repeatedly 
note excessive thirst and urination as criteria to consider 
when determining an appropriate rating.  The Board finds that 
the evidence since May 1991 demonstrates that, when the 
Veteran is compliant with his prescribed medication, polyuria 
and polydipsia are not problems.  See 38 C.F.R. § 4.119, DC 
7909 (1991) (2008).  

The Board likewise finds a rating in excess of 10 percent 
unwarranted under the former criteria of DC 7303.  For a 
rating increase to 30 percent under that provision, the 
evidence must show sluggishness, in addition to myxedema, and 
decreased levels of circulating thyroid hormones.  While the 
evidence shows sluggishness, the evidence also shows that the 
Veteran's skin is essentially normal, and that his lab work 
was essentially normal when following his medication regimen.  
See 38 C.F.R. § 7303 (1991).  

A rating increase is warranted, however, under the revised DC 
7303.  Under this provision, a 30 percent rating is warranted 
with symptoms of fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for symptoms 
of muscular weakness, mental disturbance, and weight gain.  
And a 100 percent rating is warranted for symptoms such as 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7909 
(2008).    

The evidence of record shows, since November 21, 2007, that 
the Veteran's disorder has been productive of muscular 
weakness, mental disturbance, and weight gain.  Medical 
evidence dated in 2004 and 2005 indicate that the Veteran's 
symptoms may have been due to noncompliance with his 
medication prescription.  But the November 21, 2007 report 
does not indicate noncompliance.  Rather, that examiner makes 
clear that the Veteran has muscle weakness and mental 
disturbance directly related to his service-connected 
disorder.  VA treatment records dated since 2004 show, 
moreover, that the Veteran's weight has fluctuated over the 
years, which his treating physician found perhaps related to 
his endocrinology disorder.  And the April 2008 private 
records - though unclear on the exact nature of the incident 
addressed - do not preponderate against the other evidence of 
record showing muscle weakness, mental disturbance, and 
weight instability.  A 60 percent rating is therefore 
warranted from November 21, 2007.  In considering whether the 
apparent worsening of the Veteran's disorder resulted from 
noncompliance, or from an increase in the severity of his 
disease, the Board considered VA's doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds a 100 percent rating - the next-highest 
rating under DCs 7909 and 7903 - unwarranted however.  See 
38 C.F.R. § 4.119, DCs 7903, 7909 (1991) (2008).  To meet the 
criteria for a 100 percent evaluation under either of the 
versions of DCs 7903 or 7909, the evidence must show 
parenteral replacement therapy (former and revised DC 7909), 
decreased levels of circulating thyroid hormones (former DC 
7903), and cardiovascular involvement (revised DC 7303).  The 
record does not demonstrate that the Veteran's service-
connected panhypopituitarism involves symptoms this 
pronounced.  In making this determination, the Board notes 
that, even with the Veteran's disability, he still works full 
time for a job at which he ambulates, and to which he 
commutes by car.  See 38 C.F.R. § 4.119 (1991) (2008).    

In summary, the Board finds a 60 percent rating warranted 
from November 21, 2007 for service-connected 
panhypopituitarism.  See Hart, supra.  But the preponderance 
of the evidence is against an evaluation increase in excess 
of 10 percent prior to November 21, 2007, or to 100 percent 
after that date.  See AB, supra.  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board has closely reviewed and considered the Veteran's 
statements, and those of his spouse in the hearing 
transcripts of record.  While these statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, the Board finds an extra-schedular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.	An increased rating, for the Veteran's service-connected 
brain syndrome associated with brain trauma and PTSD, is 
denied prior to August 9, 2000.  

2.	A disability rating of 70 percent, for the Veteran's 
service-connected brain syndrome associated with brain trauma 
and PTSD, is granted from August 9, 2000, subject to VA laws 
and regulations governing the payment of monetary awards.  

3.	An increased rating, for the Veteran's service-connected 
panhypopituitarism, is denied prior to November 21, 2007.  

4.	A disability rating of 60 percent, for the Veteran's 
service-connected panhypopituitarism, is granted from 
November 21, 2007, subject to VA laws and regulations 
governing the payment of monetary awards.  


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


